THORNTON, J.,
dissenting.
It is my view that we have no choice but to reverse and remand this proceeding.
The rules of the Employment Division provide as follows:
“In all matters considered by referee or Appeals Board where applicable:
“(2) * # * Under no circumstances shall any irrelevant, immaterial or hearsay evidence received under this rule, or otherwise appearing in the record, be used as a basis for any finding of fact or decision.
“-*****” Oregon Administrative Rules, ch 471, § 40-020.
The record shows that in making his decision the referee relied in part upon the hearsay testimony *793of the claimant regarding a number of conversations he allegedly had with other employes concerning the absence of any odor of alcohol on his breath. This reliance by the referee on hearsay evidence was in direct violation of the above rule. Upon appeal the Employment Appeals Board affirmed the referee’s decision without any mention of the hearsay evidence considered by the referee.
To affirm the decision of the Board as the majority opinion does on the ground that there was enough evidence to support the administrative decision without the inadmissible hearsay begs the question. The fact that the referee and/or the Board could have reached the same decision without relying upon the inadmissible hearsay is beside the point.